Citation Nr: 0009070	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1940 to 
November 1963.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2.  Service medical records, including the appellant's 
separation physical examination of July 1963, do not contain 
any clinical findings or diagnoses for the claimed knee 
disorder.

3.  The evidence of record reflects an initial diagnosis of 
right tibial tubercle in August 1995, over thirty years after 
service.

4.  The appellant has presented no competent medical evidence 
showing the presence of a knee disorder (1) during his period 
of active military service or showing (2) a nexus between 
diagnosis of this disorder provided in the post-service 
period and any incident or event of his military service.

5.  The RO denied entitlement to service connection for 
hypertension by decision dated in October 1990, and the 
appellant was provided notice of this action.  The appellant 
did not file an appeal with respect to that decision and 
therefore, the RO's decision became final.

6.  The evidence submitted subsequent to the RO's October 
1990 decision in an attempt to reopen the appellant's claim 
is new but does not establish that the appellant developed 
hypertension during service or within the one-year 
presumption period following service.  Thus, it is not so 
significant as to require consideration in order to fairly 
decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  New and material evidence has not been submitted 
subsequent to the RO's decision denying entitlement to 
service connection for hypertension; therefore, the 
appellant's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a), (c) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for a right knee disorder

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the appellant served on active duty from 
March 1940 to September 1962 and again from later in 
September 1962 to November 1963.  Although the appellant gave 
a history while in service of a knee injury during World War 
II, service medical records do not reflect any treatment or 
diagnosis of a continuing knee disorder.  In fact, an April 
1956 examination indicates that the appellant had no 
complaints following a minor injury.  Moreover, the 
appellant's July 1963 separation examination was negative for 
any knee disorder or complaints.  He specifically denied a 
trick knee and no abnormality was noted on physical 
examination.

Following service, at the time of an August 1995 VA 
examination, the appellant indicated that he had had a hard 
lump at the anterior aspect of the proximal tibia since 1943.  
However, this medical report which merely transcribes the 
appellant's contentions without enhancement cannot be 
considered medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The August 1995 VA examination revealed an 
insignificant tibial tubercle; there was no tenderness, 
limitation, weakness or instability.  Some calcification at 
the quadriceps-patellar insertion was noted bilaterally.  
However, the examining physician did not relate this disorder 
to any event or incurrence during the appellant's service.

Although the appellant has produced medical evidence of 
current right tibial tubercle, the Board nonetheless 
concludes that the appellant has not submitted evidence 
sufficient to render his claim of service connection for the 
condition well grounded.  Caluza, 7 Vet. App. at 498.  The 
appellant has failed to provide competent medical evidence 
which provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's right tibial tubercle, 
diagnosed in 1995 and a World War II injury or any other in-
service occurrence or event.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met the burden of submitting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  He has been so informed by the documents sent from 
the RO.  Moreover, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.

2. New and material evidence to reopen a claim for service 
connection for hypertension

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).

When a veteran seeks to reopen a claim finally decided based 
on new evidence, the Board must first determine whether the 
veteran has submitted new and material evidence.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  New and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantively on the matter under consideration.  
It can be neither cumulative nor redundant, and is, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to decide the 
merits of the claim fairly.  See 38 C.F.R. § 3.156 (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
the Board determines that new and material evidence has been 
added to the record, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Historically, the appellant filed a claim for entitlement to 
service connection for hypertension in September 1990.  By 
rating decision dated in October 1990, the RO denied 
entitlement for service connection on the bass that the 
appellant's service medical records were negative for 
hypertension, and the disorder was not shown within the one-
year presumptive period following separation from active 
duty.  See 38 C.F.R. § 3.309 (1999).  The appellant was sent 
notification of the October 1990 rating decision but did not 
disagree.  The decision became final after one year.  In May 
1995, the appellant applied to the RO to reopen the claim of 
entitlement to service connection for hypertension, but the 
RO denied the application because the medical evidence 
submitted was essentially cumulative of that previously 
considered.  The appellant appealed this determination, and 
the claim is now before the Board for consideration of the 
additional evidence.

The appellant has submitted, among other things, medical 
records from the Tampa VAMC, dating from August 1996 to March 
1998.  These outpatient records show that the appellant has a 
history of stable congestive heart failure, although no 
congestive heart failure was shown.  Peripheral vascular 
disease with claudication at 75 feet was noted in December 
1997.  Medical records from McDill Air Force Base, dated from 
February 1995 to April 1995, likewise show that the appellant 
has hypertension.  

An August 1995 VA examination indicated that the appellant 
had a history of coronary artery disease status post 
myocardial infarction in 1974 and 1983 with a history of non-
sustained ventricular tachycardia, biventricular failure, 
atrial fibrillation, mitral regurgitation and chronic 
obstructive pulmonary disease.  The examiner also noted that 
the appellant had a coronary artery bypass graft for four 
vessels in 1983.  The appellant was diagnosed with ischemic 
cardiomyopathy, coronary artery disease, high blood pressure, 
and chronic obstructive pulmonary disease.  Similar findings 
were noted in medical records from Tampa General Hospital, 
dated from December 1994 to January 1995.  However, no 
evidence links any heart condition, including hypertension, 
to the appellant's period of active military service.  

The Board has considered both these private and VA treatment 
records, which essentially indicate that the appellant 
currently suffers from hypertension.  Although new, this 
evidence is not probative as it does not indicate that the 
appellant developed hypertension while in service or within a 
year thereafter, or any causal relationship between 
hypertension and the appellant's active service many years 
earlier.  The appellant also submitted copies of his service 
medical records, which were of record when the last final 
decision by the RO was made.

The Board has also considered the various written statements 
provided by the appellant.  Although his statements and 
testimony are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no in-service incurrence of hypertension, and no 
medical nexus between service and his current hypertension.  
The appellant lacks the medical expertise to offer an opinion 
as to the existence of medical causation of any current 
disability.  Id.  In the absence of competent, credible 
medical evidence, the claim for entitlement to service 
connection for hypertension cannot be reopened.

In conclusion, in the absence of competent, credible evidence 
of in-service incurrence or of a medical nexus and, as none 
of the evidence discussed above is both new and material, the 
claim for entitlement to service connection for hypertension 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  No further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a right knee disorder 
is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for hypertension 
is not reopened and the benefits sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

